 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Respondent

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                     CASE NO. 2:12-CR-00169-MCE
11
                          Plaintiff/Respondent,
12                                                 ORDER GRANTING MOTION FOR SECOND
                v.                                 EXTENSION OF TIME
13
     MICHAEL LOTT,
14
                          Defendant/Petitioner.
15

16

17         On September 10, 2019, Respondent requested an additional 30-day extension of time to file a

18 response to Defendant’s motion pursuant to 18 U.S.C. § 3582(c)(2).

19         IT IS HEREBY ORDERED, that Respondent’s request for a 30-day extension is granted. The

20 response is now due October 9, 2019.

21         IT IS SO ORDERED.

22 Dated: September 13, 2019

23

24

25
26

27

28
                                                      1
29

30
